Exhibit 99.1 Oren Brooks CFO Metalink Ltd. Tel: 972-77-4495900 Fax: 972-77-4495901 Oren@brooks-keret.co.il METALINK REPORTS Q4 AND FULL YEAR 2010 RESULTS ·Appoints Shay Evron Chief Financial Officer GEALYA, ISRAEL, May 20, 2011 - Metalink Ltd. (NASDAQ: MTLKD), today announced its unaudited financial results for the fourth quarter and full year ended December 31, 2010. FINANCIAL RESULTS FINANCIAL HIGHLIGHTS FOR Q4 2010: Revenues for the fourth quarter of 2010 were $0.2 million, all of which were legacy DSL sales, compared with revenues of $0 million for the comparable period in 2009, comprising solely fromDSLcontinued operation(WLAN sales excluded). Net profit for the fourth quarter of 2010 was $0.4 million, or $0.145 per share, compared to net loss of $(1.6) million, or $(0.63) per share, for the fourth quarter of 2009. FINANCIAL HIGHLIGHTS FOR FY 2010: For the twelve-month period, revenues were $0.8 million compared to $3.3 million for 2009. Net profitfor the year was $6.8 million, or $2.44 per share, compared to net loss of $(13.5) million, or $(5.42) per share, for 2009. CASH STATUS: Metalink’s cash and cash equivalents as of December 31, 2010 were $4.4 million (after payoff of $4.1 million Short-term loan) compared to $2.3 million as of December 31, 2009. OTHER HIGHLIGHTS APPOINTMENT OF CFO: Mr. Evron will be serving as CFO commencing as of June 30, 2011, as part of the Company's engagement with Fahn Kanne to provide CFO and other financial and accounting services to the Company. Mr. Shay Evron, 39, is a senior manager at Fahn Kanne - Grant Thornton Israel, a reputable Israeli provider of financial and accounting services. He is an experienced CPA who served as a consultant, controller and lead financial adviser in various Israeli private and public companies. SAFE HARBOR STATEMENT This press release contains "forward looking statements" within the meaning of the United States securities laws. Words such as "aim," "expect," "estimate," "project," "forecast," "anticipate," "intend," "plan," "may," "will," "could," "should," "believe," "predicts," "potential," "continue," and similar expressions are intended to identify such forward-looking statements. For example, when we discuss the appointment of CFO, we are using a forward looking statement. Because such statements deal with future events, they are subject to various risks and uncertainties that could cause actual results to differ materially from those in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited those set forth from time to time in Metalink's filings with the SEC, including Metalink's Annual Report in Form F-20. Readers are cautioned not to place undue reliance on forward-looking statements. Except as required by applicable law, the Company undertakes no obligation to republish or revise forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company cannot guarantee future results, events, and levels of activity, performance, or achievements. METALINK LTD. CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable 92 Other receivables Government institutions 66 - Prepaid expenses 8 88 Advance to supply - Inventories 37 Total current assets Severance pay fund - Property and equipment, net 79 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Other payables and accrued expenses Short-term loan - Warrants to issue shares - Total current liabilities Accrued severance pay Shareholders' equity* Ordinary shares ofNIS1 par value (Authorized - 5,000,000 shares, issued and outstanding 2,780,707 and 2,663,723 shares as of December 31, 2010 and December 31, 2009 ) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 898,500as of December 31, 2010 ) ) Total shareholders' equity ) Total liabilities and shareholders' equity $ $ * The number of shares have been adjusted retroactively to reflect the one for ten reverse split of our ordinary shares dated February 22, 2010. METALINK LTD. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share data) Three months ended December 31, Year ended December 31, Revenues $ $ - $ $ Cost of revenues: Costs and expenses 22 23 97 Royalties to the Government of Israel 1 (2
